DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is a response to a preliminary amendment filed on 05/13/2021, wherein claim 1 is cancelled, and claims 2-21 are newly added and presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2, 12 and 21 are objected to because of the following informalities:  
Claim 2, in the first limitation, recites “a storage system configured to store a two-sided data structure that includes a plurality of pending data transaction requests are included in one of the two sides of the sided data structure”.  This limitation is grammatically incorrect.  Claims 12 and 21 recite similar limitations with the same grammatical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 12 and 21, in the first limitation, recite “pending data transaction requests”, and in a later limitation recite "… performing a matching process by using at least the new data transaction request, the private discretion attribute of the first data transaction request, and data transaction requests stored in the two-sided data structure”.  It is unclear whether “data transaction requests” are the same or different from the “pending data transaction requests”.  Therefore, the claims are rendered indefinite.
Claims 3-11 and 13-20 are dependent from claims 2 and 12 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claims 2 and 12.
Claim 2, in the first limitation, recites “a private discretion attribute”, but in later limitations recites “modifying at least one private attribute of the first data transaction request; and based on the modification of the at least one private attribute, … at least one private attribute”.  It is therefore unclear whether there is “one” or “at least one” private attribute.  The claim also recites “based on the modification of the at least one private attribute, transmitting a third update message”, however, there is no recitation of first and second update messages.  As a result, the claim is rendered indefinite.
Claims 3-11 are dependent from claim 2 and therefore contain the same indefinite language.  As a result, they are rejected under the same rationale as claim 2.
Claim 21, recites “a two-sided data structure”, “a plurality of pending data transaction requests”, “a first data transaction request”, “a public value” and “a private discretion attribute” in both the preamble and the first limitation.  It is unclear if the elements in the preamble are the same or different from the respective elements in the first limitation, therefore the claim is rendered indefinite.  
Claim 21 also recites “a computer storage system” in the preamble and an electronic memory device” in the first limitation both storing similar elements.  It is unclear whether the storage system and memory device are the same or different elements, therefore the claim is rendered indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 2-6, 11-12 and 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US Patent No. 10924592.
Claim 2 of the instant application, for example, includes all the limitations of claim 1 of US Patent No. 10924592 as follows:
Instant Application: 17149433
Patent No. 10924592
Claim 2: A computing system for processing different types of data transaction requests, the computing system comprising:
Claim 1: A computing system for processing different types of data transaction requests, the computing system comprising:
a storage system configured to store a two-sided data structure that includes a plurality of pending data transaction requests are included in one of the two sides of the sided data structure, the plurality of pending data transaction requests including a first data transaction request, wherein the first data transaction request includes a public value and a private discretion attribute; and
a storage system configured to store at least a first list pair that is composed of a first list and a second list, where a plurality of pending data transaction requests are included in the first and/or second list, the plurality of pending data transaction requests including a first data transaction request in the first list, wherein the first data transaction request includes a public value and a private discretion attribute;

at least one transceiver configured to receive, from client computer systems, electronic data messages that each include a respective data transaction request, wherein a new electronic data message of the electronic data messages includes a new data transaction request, wherein the at least one transceiver is communicatively coupled to at least two different gateways that are configured with different communication protocols for transmitting electronic data messages that have been submitted from client computer systems to the at least one transceiver;
a processing system that includes at least one hardware processor coupled to the storage system and a transceiver, the processing system comprising instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform operations comprising:
a processing system that includes at least one hardware processor coupled to the storage system and the transceiver, the processing system configured to:


determining that a new data transaction request was submitted from a client computer system using a first communication protocol of the plurality of different communication protocols;
determine that the new data transaction request was submitted from a client computer using a first communication protocol of the different communication protocols;

 as a result of determining the new data transaction request was submitted using the first communication protocol, performing a matching process by using at least the new data -2- 3064866GOLUBOVSKY et al.Atty Docket No.: AC-4010-0557 Appln. No. 17/149,433 transaction request, the private discretion attribute of the first data transaction request, and data transaction requests stored in the two-sided data structure;
as a result of determining that the new data transaction request was submitted using the first communication protocol, perform a matching process by using at least the new data transaction request and the private discretion attribute of the first data transaction request;

based on a state of the two-sided data structure being modified after performance of the matching process, causing at least first and second messages to be generated and 



modify the private discretion attribute of the first data transaction request; and

based on the modification of the at least one private attribute, transmitting a third update message that is sent via the same communication protocol used for the first message, but a message using a communication protocol that is the same as the second message is not sent in response to the modification of the at least one private attribute, 
based on the modification of the private discretion attribute, transmit a third update message that is sent via the same communication protocol used for the first update message, but an update message using a communication protocol that is the same as the second update message is not sent in response to the modification of the private discretion attribute,

wherein the second message is delivered with less latency to one of the external client computer systems than the first message.
wherein the second update message is delivered to one of the third-party client computer systems more quickly than the first update message.


Claims 2-6, 11-12 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9843649 in view of Nasdaq, “Market Model: Nasdaq Nordic: INET Nordic”, May 3, 2017, hereinafter Nasdaq. 
Claims 2-6 and 11 of the instant application and claims 1-6 of the patented application are both directed to a system performing a matching process using a new data transaction request from a client and a private attribute of a first data transaction request stored in a data structure.  The claims of the instant application additionally disclose the system performing the matching process with data transaction requests stored in the data structure; and communicating with clients using different communication protocols.
In related art, Nasdaq discloses a system in which a new incoming order (new data transaction request) is checked against orders (first data transaction request and data transaction requests) on the opposite side of an order book (two-sided data structure) (Nasdaq, pg. 19, sec 4.4, par 3).  An order book includes reserve orders which comprise a display volume (public value) and a non-displayed portion (private attribute value) (Nasdaq, pg. 31, sec “Order Attributes”, par 1).  Nasdaq also discloses that inbound orders (i.e. from client devices) use OUCH and FIX protocols (Nasdaq, pg. 107, sec “Description of the functionality”).
It would have been obvious to modify claims 1-6 of the patented application to include comparing an incoming request with all the requests/orders stored on the opposite side of an order book/data structure, and to support multiple protocols for client 
Independent claims 12 and 21 of the instant application are method and computer readable storage medium claims reciting similar limitations as independent claim 2 of the instant application, and are therefore rejected under the same rationale as independent claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESA M KENNEDY whose telephone number is (571)431-0704.  The examiner can normally be reached on Monday-Wednesday 9:30 am - 5:30 pm ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
The examiner also requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.

/LESA M KENNEDY/Examiner, Art Unit 2458